Citation Nr: 1634146	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-16 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from March 22, 2012 to January 24, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board denied the Veteran's claim for entitlement to increased disability ratings for PTSD in a November 2015 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in June 2016.    In a June 2016 order, the Court granted the Joint Motion, vacating part of the Board's November 2015 decision and remanding the matter for compliance with the Joint Motion.  The Joint Motion left undisturbed the Board's ruling with respect to ratings for the periods prior to March 22, 2012, and since January 25, 2014.  Accordingly, only the matter of the appropriate disability rating for the period from March 22, 2012 to January 24, 2014, is properly before the Board.  

In his June 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In October 2014, the Veteran was scheduled for a Board videoconference hearing but did not appear.  As neither the Veteran nor his representative has requested that the hearing be rescheduled or submitted good cause for the Veteran's absence, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From March 22, 2012 to January 24, 2014, the Veteran's PTSD resulted in, at most, impairment more nearly approximating occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the period from March 22, 2012, to January 25, 2014, the criteria for a disability rating of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.326(a) (2015).  

The Veteran's claim for an increased disability rating for PTSD stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  While a 2014 VA examination noted that the Veteran reported that he had worked for a few years after his Social Security benefits "kicked in," this statement, in conjunction with the fact that the Veteran reached aged 65 in June 2005, indicate that he receives Social Security benefits based on age, not disability.  Thus, a request for such records is not necessary as they would not be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation, to include  on appeal to the Court, that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski,       1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was initially granted for an anxiety disorder which was rated under Diagnostic Code 9413.  Thereafter, the Veteran was diagnosed with PTSD  and the RO rated that condition under Diagnostic Code 9411.  Both Diagnostic Codes 9413 and 9411 are governed by a General Rating Formula for Mental Disorders (Rating Formula).  Given the Veteran's March 2012 PTSD diagnosis,     the Board finds that the RO's change in Diagnostic Code more appropriately captures the nature of his disability and was therefore proper.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The Veteran's PTSD is rated as 50 percent disabling throughout the period on appeal.  Under the Rating Formula, a 50 percent rating is warranted for occupational and social impairment  with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating is warranted for occupational and social impairment  with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Rating does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as   to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In order to warrant a higher 70 percent disability rating for the period from March 22, 2012, to January 24, 2014, the evidence must show that the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the record shows that during the relevant period, the Veteran experienced symptoms including impaired sleep due to intrusive nightmares, a depressed mood, difficulty establishing and maintaining effective relationships, and suicidal ideation. Upon review, the Board finds that the evidence shows symptoms of sufficient severity or functional impact so as to warrant a rating of 70 percent.

In March 2012, a VA examiner assigned a GAF score of 55, and found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  At that time the Veteran reported having two or three close friends although he noted having trust issues, especially when opening  up to family.  He was also noted to have difficulty in establishing and maintaining effective work and social relationships.  The Veteran endorsed symptoms including depression, anxiety, suspiciousness, chronic sleep impairment, memory loss, and disturbance of motivation and mood.  The examiner ultimately concluded that based on the findings on examination, the Veteran met the criteria for a PTSD diagnosis.  

In December 2012, another VA examiner assigned a GAF score of 55.  During the examination the Veteran reported offending people and having problems with authority.  He felt he was more aggressive.  The Veteran noted having contact with one of his sons but said that his son "doesn't help [him]."  The Veteran reiterated his reports that he was self-employed prior to the economy worsening and noted that he worked alone to "stay away from people." Since his business closed, the Veteran was fired from a sales position and was applying for jobs without success.  The Veteran endorsed symptoms of depressed mood, suspiciousness, chronic    sleep impairment, and difficulty in establishing and maintaining effective work   and social relationships.  The Veteran displayed a full affect and an upbeat mood, but his speech content perseverated on past relationships and his military days.  The Veteran's insight was noted to be poor, and his judgment was described as "okay."  On that occasion, he endorsed past suicidal or homicidal ideation.  Ultimately, the examiner opined that the Veteran had problematic social interactions, but could potentially work if a position with limited supervision was available.

In November 2013, the Veteran reported to a VA care provider that he experienced disorientation of place, memory loss for names, depression, and spacial memory fading.  The clinician noted that the Veteran isolated himself from relationships.  He stated that he could not maintain relationships, and that he spent most of his time at home with his birds.  Also in November 2013, the Veteran's licensed clinical social worker opined that the Veteran's symptoms were commensurate with a 70 percent disability rating, and noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, short- and long-term memory impairment, impaired judgment, disturbances of motivation and mood, difficulty   in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, impaired impulse control, and suicidal ideation.  When the Veteran next underwent VA examination on January 25, 2014, chronic suicidal ideation was reported.  

Throughout the pendency of the appeal, VA treatment records and lay statements reflect reports of symptoms similar to those described above.  In July 2012, it was noted that the Veteran had frequent intrusive nightmares that caused him to lose sleep, as well as extreme distrust, mood dysregulation, and thoughts of harming others.  A history of suicidal thoughts and some suicidal gestures, including holding a gun in his hand, were reported.  In October 2012, the Veteran's brother stated that the Veteran struggled with day to day life, lived in seclusion, and had difficulty with even casual interactions.  He noted that the Veteran was estranged from most of his family and had terrible coping skills.  In September 2013, the Veteran reported having "bad thoughts" and said that he did not want to "do anything stupid."  The Veteran stated that his family had cut him off.  The evidence also reflected great difficulty in establishing and maintaining effective relationships, as well as severe sleep impairment leading to fatigue.  

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board finds the Veteran's symptomatology most nearly approximates      the criteria for a 70 percent rating throughout this period.  The Veteran in particular demonstrated impairment in work, family relations, thinking, and mood, with reports of a history of suicidal ideation which, although not noted on every occasion, has been noted to be chronic.  The evidence also reflected great difficulty in establishing and maintaining effective relationships, as well as severe sleep impairment leading to fatigue.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted from March 22, 2012.  

However, the Board finds that the evidence does not warrant a rating in excess of  70 percent, as the symptoms are not of such a severity or frequency as to result in total occupational and social impairment.  The Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.  In this regard, there is no subjective or objective evidence of gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, intermittent inability to perform activities of daily living.  While the Veteran reported memory loss for names of relatives on one occasion in November 2013, memory impairment was otherwise noted to be mild.  While the Veteran has had suicidal ideation he never indicated that he had any plan or intention to act.  Furthermore, while the Veteran had significant difficulty with relationships, he was able to maintain some close relationships.  Accordingly, the Board finds that the evidence does not reflect total occupational and social impairment.

The Board has considered the lay assertions as to the Veteran's symptomatology and the severity of his condition, but, to the extent the Veteran and his family believe that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  The Veteran has received VA treatment during the course of the appeal, and the findings on those visits are consistent with the rating currently assigned and with the findings on VA examination.  As such, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and show limitation of function most nearly approximating the 70 percent rating criteria.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application       of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

 Here, the applicable rating criteria reasonably describe the Veteran's disability  level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  Moreover, the rating criteria expressly contemplate the level of occupational impairment.  In short, the Veteran's disability picture is contemplated by the rating schedule, and  the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

The Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board also notes there is a duty to maximize a claimant's benefits pursuant to 38 U.S.C.A. § 1114(s) when the issue is raised by the record.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that special monthly compensation benefits are to be accorded when a veteran becomes eligible without need for a separate claim).  Here, the Veteran is already in receipt of a TDIU during the period presently on appeal based on the combined effects of his service-connected disabilities.  The Veteran's service-connected disabilities other than PTSD have a combined rating of 40 percent.         See 38 C.F.R. § 4.25.  Accordingly, no additional benefits exist under 38 U.S.C.A. § 1114(s), and the issue of entitlement to a TDIU pursuant to Rice is moot. 

In sum, after resolving the benefit of the doubt in the Veteran's favor, a disability rating of 70 percent, but no higher is warranted for his PTSD and, to that extent, the claim is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD for the period from March 22, 2012 to January 24, 2014 is granted, subject to the rules   and regulations governing the payment of VA monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


